IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-60296
                          Conference Calendar



LINDA M. KUYLEN,

                                           Plaintiff-Appellant,

versus

MICHELLE WHITFIELD; ARTHUR WHITFIELD,

                                           Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                         USDC No. 1:98-CV-502
                         --------------------
                           December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Linda M. Kuylen has filed an application for leave to

proceed in forma pauperis (IFP) on appeal following the district

court’s dismissal of her employment discrimination claims filed

pursuant to the Equal Pay Act, 29 U.S.C. § 206(d); the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; Title

VII of the Civil Rights Act of 1964, 41 U.S.C. § 2000e et seq.;

the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;

the Federal Employer’s Liability Act, 45 U.S.C. § 51 et seq.; and

state law.     By moving for leave to proceed IFP, Kuylen is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60296
                                -2-

challenging the district court’s certification that IFP should

not be granted on appeal because her appeal is not taken in good

faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Kuylen has not made a meritorious challenge to the district

court’s denial of IFP and has not shown that she will raise a

nonfrivolous issue on appeal.   See 28 U.S.C. § 1915(a)(3).

Kuylen’s request for IFP status is DENIED, and her appeal is

DISMISSED as frivolous.   See Baugh, 117 F.3d at 202 & n.24; 5TH

CIR. R. 42.2.

     MOTION DENIED.   APPEAL DISMISSED.